Citation Nr: 0804495	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether a June 1955 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for a low back disability. 

2.  Whether new and material evidence has been received which 
is sufficient to reopen the previously denied claim of 
entitlement to service connection for a low  back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Procedural history 

The veteran served on active duty in the United States Army 
from March 1952 to March 1955.  Service in Korea during the 
Korean Conflict is indicated by the evidence of record. 

The veteran's original claim of entitlement to service 
connection for a low back disability was denied by the RO in 
a June 1955 rating decision.  The veteran was notified of 
that decision in a June 8, 1955 letter.  The veteran did not 
indicate his disagreement therewith within one year 
thereafter. 

In August 2002, the veteran requested the RO reopen his claim 
of entitlement to service connection for a low back 
disability.  In November 2002, the veteran's representative 
contended that there was clear and unmistakable error (CUE) 
in the RO's June 1955 rating decision.  In the above-
mentioned February 2003 rating decision, the RO reopened and 
denied the veteran's claim of entitlement to service 
connection for lumbar scoliosis (claimed as a back strain) 
and denied his CUE claim.  The veteran has perfected an 
appeal as to these two issues.  

The issue of the veteran's entitlement to service connection 
for a low back disability being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.




FINDINGS OF FACT

1.  A June 1955 VA rating decision determined that the 
veteran was not entitled to service connection for a low back 
disability.

2.  The veteran's claim of clear and unmistakable error claim 
in the RO's June 1955 rating decision is based on an 
impermissible theory. 

3.  The evidence associated with the claims folder subsequent 
to the June 1955 rating decision is new and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection.


CONCLUSIONS OF LAW

1.  The June 1955 rating decision did not contain clear and 
unmistakable error (CUE) 38 C.F.R. § 3.105 (2007).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a low back 
disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks service connection for a low 
back disability.  In order to do so, he must overcome the 
finality of the unappealed June 1955 RO rating decision which 
denied his initial claim.  

In general, VA rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  In the alternative, a final 
decision may be subject to revision on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  
See 38 C.F.R. § 3.104(a) (2007).  

Here, the veteran alternatively seeks service connection 
based on both a claim of CUE in the June 1955 VA rating 
decision which initially denied his claim; and based on his 
implied contention that new and material evidence has been 
received by VA which is sufficient to reopen and allow his 
claim.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

As an initial matter, the Board notes that the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that VCAA is not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

CUE claims are requests for revision of previous decisions 
and are fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a person seeking a 
revision of a final decision based upon CUE is not a 
"claimant" as defined by 38 U.S.C.A. § 5100.  The Court 
also held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions." Id. at 179.

Additionally, a CUE claim generally does not involve the 
submission of evidence beyond what already resides in the 
claims folder.  The outcome in this case is determined from 
an analysis of the evidence contained in the claims folder as 
of June 1955.  Thus, remand for further evidentiary 
development will serve no purpose in this instance.

Notice

With respect to the veteran's new and material claim, a VCAA 
notice letter was sent to the appellant regarding his claim 
in October 2002.  The Board need not, however, discuss in 
detail the sufficiency of the letter or VA's development of 
the claim in light of the fact that the Board is reopening 
the veteran's claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previous finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  
See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law to the extent required under the 
circumstances, and that no further actions pursuant to the 
VCAA need be undertaken on the veteran's behalf pertaining to 
the issues addressed in this decision.  

Factual background

The procedural history of this case has been set out in the 
Introduction.  The RO denied the veteran's initial claim of 
entitlement to service connection fro a low back disability 
in a decision dated June 7, 1955.  The veteran was informed 
of that decision by letter from the RO dated June 8, 1955.   
He did not appeal. 

At the time of the RO's June 1955 decision, the evidence of 
record included portions of the veteran's service medical 
records.  Those records (which as discussed below were not 
complete) did not indicate that the veteran ever had any 
problems or complaints of back pain during his military 
service.  The veteran's March 2, 1955 separation examination 
did not reveal any abnormalities with respect to his spine. 

The evidence of record also included a May 1955 VA 
examination report which indicated that the veteran had 
lumbar spine scoliosis but did not relate the veteran's 
condition to his military service.  

In the June 1955 rating decision, the RO denied the veteran's 
claim of entitlement to service connection because there was 
no evidence indicating that the veteran suffered an in-
service injury.  The veteran was informed of the RO's 
decision by letter dated June 8, 1955.  He did not initiate 
an appeal. 

The evidence associated with the veteran's claims folder 
since the June 1955 RO decision will be analyzed below.  

Pertinent law and regulations

Service connection -  in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

CUE

Previous determinations by an agency of original jurisdiction 
that are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2006).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error. Id. at 43-44. Fugo further held that neither a 
claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non- 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE. Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts." Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final. In Cook, the Federal Circuit overruled Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that that 
decision held that the existence of "grave procedural 
error" (in that case, not obtaining complete service medical 
records) rendered a VA decision non-final.  Also in Cook, the 
Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994) noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in all 
other respects, is not CUE.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in August 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).



1.  Whether a June 1955 rating decision was clearly and 
unmistakably erroneous in denying service connection for a 
low back disability. 

Analysis

The veteran contends that the RO committed clear and 
unmistakable error in not obtaining records that could have 
supported his claim for service connection.  Specifically, 
the veteran points to a December 9, 1953 in-service treatment 
record documenting acute sucio-iliac strain and an in-service 
treatment record from May 1954 documenting complaints of back 
pain.  These records were added to his claims folder after 
the June 1955 rating decision.  Thus, they cannot be 
considered with respect to the CUE claim.  See Damrel and 
Russell, both supra. 

As indicated in the law and regulations section above, an 
allegation of CUE based on the perceived failure of the RO to 
develop the evidence does not amount to a valid claim of CUE.  
See Cook v. Principi, supra.  Failure to obtain complete 
service medical records, i.e., a purported failure in VA's 
duty to assist, is not CUE.  

Since the veteran's CUE argument is based on an impermissible 
theory it necessarily fails.  

The Board has considered whether the more proper remedy in 
this case is denial or dismissal of the veteran's CUE claim.  
In essence, the veteran has failed to meet pleading 
requirements.  See Simmons v. Principi, 17 Vet. App. 104, 114 
(2003). 
The Board believes, given the circumstances of this case, 
that dismissal is more appropriate than denial.



2.  Whether new and material evidence has been received which 
is sufficient to reopen the previously denied claim of 
entitlement to service connection for a low  back disability.

Analysis 

As has been described above, the RO initially denied the 
veteran's claim of entitlement to service connection for a 
lower back strain in an unappealed June 1955 decision.  In 
that decision, the RO stated that the veteran's military 
"records reveal no complaint or notation of a back injury."  

The RO's June 1955 rating decision was not appealed and is 
therefore final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2007).  As explained above, the veteran's claim for 
lower back strain may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board's initial 
inquiry therefore concerns whether new and material evidence 
has been submitted which is sufficient to reopen the claim.  
The Board's inquiry will be directed to the question of 
whether any additionally received  (i.e., after June 1955) 
evidence bears directly and substantially upon the specific 
matter under consideration.  

The evidence associated with the veteran's claims file since 
June 1955 includes additional service medical records, 
private treatment records, a March 2004 VA examination report 
and medical statements from G.M.S., M.D., and J.R.E., D.O. 

The additional service medical records [received by VA in 
August 1955] indicate that the veteran was treated for an 
acute sacro-iliac strain on December 9, 1953 and that he 
complained of back pain in May 1954. 



The April 27, 2004 medical statement of Dr. G.M.S. states 
that the veteran has a history of: 

back and leg pain in the L5 distribution . . . He 
has had no significant complaints until June 2001 
and for that reason it is my opinion that his 
necessary surgery and convalescence is as likely as 
not due to an injury he sustained during his 
military service.  In our experience a preexisting 
condition or incident can take years to manifest 
itself more severely prompting medical treatment. 

The Board believes that the additionally added evidence 
referred to above is new and material evidence which serves 
to reopen the claim.  In particular, the additional service 
medical records indicate that the veteran was treated for 
lower back pain while in military service (which as noted 
above was the reason for the June 1955 denial of his claim); 
and the report of Dr. G.M.S. that indicates that the 
veteran's lower back disability is related to his military 
service.  This evidence relates to an unestablished facts 
necessary to substantiate the claim [i.e., that the veteran 
had back problems in service, and competent medical evidence 
indicates that the veteran's lower back disability was 
incurred in military service].  
The additionally received evidence presents a reasonable 
possibility of substantiating the claim. Therefore, the 
veteran's claim is reopened. 

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence. In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For reasons explained below, the Board finds that the 
evidence currently of record is insufficient to render an 
informed decision as to this issue.  The issue will therefore 
be remanded for additional evidentiary development.  


ORDER

The claim of CUE in the June 1955 VA rating decision is 
dismissed.

New and material evidence having been received the claim of 
entitlement to service connection for a low back disability 
is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue of entitlement to service connection for a low back 
disability must be remanded for further evidentiary 
development.  

Reasons for remand

VCAA notice

The evidence of record does not indicate that the veteran has 
received appropriate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  Although the veteran 
received partial VCAA notice in an October 2002 letter, there 
has been no notice to the veteran of what evidence or 
information he is to provide to the VA, what evidence or 
information VA will attempt to obtain, and no notice of the 
"give us everything you've got" provision of 38 C.F.R. 
§ 3.159(b).  Nor has there been appropriate notice under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); see also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007) [holding that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial]. 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Medical examination 

In order to establish service connection for a low back 
condition there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, there appears to be evidence that arguably 
satisfies Hickson elements (1) and (2).  The medical evidence 
of record indicates that the veteran was diagnosed with 
lumbar scoliosis in May 1955 and December 2003.  His service 
medical records indicate that he was treated for acute sacro-
iliac strain in December 1953 and for back pain in May 1954. 

With respect to Hickson element (3), medical nexus, the 
veteran has submitted statements from J.M.S., M.D. and 
J.R.E., D.O in support of his claim.  The evidence of record 
also includes a December 2003 VA examination report. 

The opinions of the December 2003 VA examiner and Dr. J.M.S. 
are conclusory and do not adequately explain the reasons and 
basis behind their opinions.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  Furthermore, there is no 
indication that Dr. J.M.S. reviewed the service medical 
records.   

With respect to the medical opinions of J.R.E., the Board 
notes that both the  November 2002 and May 2004 statements 
use speculative language such as "is probably," "appears 
to be," and "it is speculative."  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  

The record on appeal thus presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  The issue of a medical nexus 
between the veteran's military service and his current 
disability is a question that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
veteran with a corrective VCAA letter 
which incorporates the "give us 
everything you've got" provision as well 
as Dingess notice.

2.  VBA should then arrange for a 
physician with appropriate experience to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's low 
back disability is related to his military 
service, to include the December 1953 and 
May 1954 complaints of back pain.  If the 
reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
scheduled.  The resulting medical opinion 
should be associated with the veteran's VA 
claims folder. 

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to service connection for a low back 
disability.  If the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


